DETAILED ACTION
The response filed on 08/23/2021 has been entered and made of record.

Claim Status
Claims 1, 4, 7 and 10 are amended.
Claims 2, 5, 8 and 11 are cancelled.
No Claim(s) is/are added.
Claims 1, 3-4, 6-7, 9-10 and 12 are currently pending for examination.

Terminal Disclaimer
The terminal disclaimer filed on 01/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the U.S. Patents Numbers 8331947, 9020517, 9949250 and 10517085 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 

Response to Arguments
Applicant’s arguments filed on 08/23/2021 (See Applicant Arguments/Remarks, pages 5-9) with respect to claims 1, 4, 7 and 10 have been considered and are persuasive. The rejections to claims 1, 3-4, 6-7, 9-10 and 12 under 35 U.S.C. §103 are withdrawn.  

Allowable Subject Matter
Claims 1, 3-4, 6-7, 9-10 and 12 (renumbered 1-8) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090. The examiner can normally be reached on Monday – Friday 9:00am – 5:00pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, YEMANE MESFIN can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462
/PETER CHEN/Primary Examiner, Art Unit 2462